                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
HELEN McLAUGHLIN                       :     CIVIL ACTION NO. 14-7315
                                       :
              v.                       :
                                       :     NO. 14-7316 (Ruble)          NO. 16-3732 (Gross)
BAYER ESSURE, INC., et al.             :     NO. 14-7318 (Stelzer)        NO. 16-3733 (Johnson)
                                       :     NO. 14-7317 (Strimel)        NO. 16-3766 (Summerlin)
And Related Actions                    :     NO. 15-0384 (Walsh)          NO. 16-3767 (Rodvill)
                                       :     NO. 16-1458 (Dunstan)        NO. 16-3769 (Quinton)
                                       :     NO. 16-1645 (Clarke)         NO. 16-4081 (Bradford)
                                       :     NO. 16-1921 (Souto)          NO. 17-2915 (Wistrom)
                                       :     NO. 16-2166 (Bailey)         NO. 17-3968 (Bobo)
                                       :     NO. 16-2154 (Campos)         NO. 17-4417 (Guess)
                                       :     NO. 16-2717 (Bolds)          NO. 17-4936 (Gonzalez)
                                       :     NO. 16-3049 (Tulgetske)      NO. 18-37 (Jenson)
                                       :     NO. 16-3409 (Abeyta)         NO. 18-836 (Morua)
                                       :     NO. 16-3589 (Burgis)         NO. 18-837 (Galan)
                                       :     NO. 16-3710 (Dong)           NO. 18-838 (Alfaro)
                                       :     NO. 16-3730 (Mantor)         NO. 18-908 (Archer)
                                       :     NO. 16-3731 (Olague)

                                             ORDER

       AND NOW, this 2nd day of April, 2020, upon consideration of “Plaintiffs’ Objections to

Portions of the Special Master’s October 21, 2019 Amended Report and Recommendation”

(Docket No. 525 in McLaughlin), “Defendants’ Objections to Special Master’s Amended Report

& Recommendation” (Docket No. 521 in McLaughlin), and all documents filed in connection with

both sets of Objections, and for the reasons set forth in the accompanying Memorandum, IT IS

HEREBY ORDERED that both sets of Objections are GRANTED IN PART and DENIED IN

PART as follows:

        1. Plaintiffs’ Objections are SUSTAINED insofar as they object to the Special Master’s

           recommendations that (1) E.H.’s non-pregnancy-related tort claims are time-barred;

           and (2) S.C.’s tort claims for injuries from her left coil are time-barred.

        2. Plaintiffs’ Objections are OVERRULED in all other respects.
3. Bayer’s Objections are SUSTAINED insofar as they object to the Special Master’s

   recommendations that (1) S.H.’s tort claims are not time-barred; (2) S.G.’s non-

   pregnancy-related tort claims are not time-barred; and (3) J.H.’s tort claims concerning

   her left coil are not time-barred.

4. Bayer’s Objections are OVERRULED in all other respects.

                                            BY THE COURT


                                            /s/ John R. Padova, J.
                                            _________________________________
                                            John R. Padova, J.




                                        2
